DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits of this application. Claims 1-18 are rejected and currently pending, as discussed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 06/02/2022, with respect to the 35 U.S.C. 101 rejections of Claims 1-18 have been fully considered and are persuasive.  The rejections of 03/03/2022 has been withdrawn. 
Applicant’s arguments, filed 06/02/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C. 103 have been fully considered.
Regarding the application of Motoyama to the limitation “splitting the acquired request for the global navigation to generate at least two requests for local navigation for the at least two administrative regions”:
Motoyama does teach this limitation.
[0097] of Motoyama describes how the global navigation request is split, and separate searches are made, including from the user start point to an adjacent point and from an adjacent point to the user end point. These searches happen simultaneously, which means that the split local navigation requests are separated. 
Additionally, [0098] of Motoyama teaches determining connections between the adjacent points. This constitutes a separate route search, meaning that Motoyama teaches splitting the global navigation request between each administrative region. The cost tables and virtual links are only used to evaluate optimum route cost to determine with adjacent points to select. 
See at least [0061]-[0063] of Motoyama, where a local route search is performed within each boundary (each county of California), and the cost tables and virtual links are only used to evaluate global optimum route cost for the global navigation request (finding the optimal route between California and New York).
Regarding the application of Song to the limitation “sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers”
Song does teach this limitation.
[0297]-[0298] of Song describes how a request for local navigation is sent to a first roadside navigation apparatus. The first roadside navigation apparatus performs a local route search.
[0304]-[0307] of Song describes how a separate request for local navigation is sent to a second roadside navigation apparatus. The second roadside navigation apparatus performs its own local route search.
[0073] of Song describes how each roadside navigation unit has its own coverage area, or administrative region, within which it provides local path planning.
Therefore, Song teaches sending at least two requests for local navigation for the at least two administrative regions to at least two local-navigation servers.


Regarding the application of Motoyama to the limitation “based on historical navigation trajectory data”
Motoyama does teach this limitation.
[0086] of Motoyama describes how the cost tables used to select adjacent points is pre-computed (which means inherently, historical data is used) using a cost model based on administrative data including vehicle locations and vehicle destinations. 
Therefore, Motoyama teaches determining adjacent points based on historical navigation trajectory data.




A new ground(s) of rejection is made in view of further limiting amendments, not previously in the claims, made to Claims 2-3, 8-9, and 14-15.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100262359 A1, filed 04/14/2009, hereinafter “Motoyama”, in view of US 20180245938 A1, filed 04/23/2018, hereinafter “Song”.

Regarding Claim 1, Motoyama teaches:
A method for planning a navigation route, the method comprising: (see at least figures 16-17)
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows how travel from the user start point to the user end point passes through at least two administrative regions c2 and c3)
splitting the acquired request for global navigation to generate at least two requests for local navigation for the at least two administrative regions; (see at least [0061]-[0063], [0097]-[0098], figure 16, steps 172-173, and Response to Arguments above, wherein separate route searches are conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
wherein splitting the request for the global navigation to generate the at least two requests for the local navigation for the at least two administrative regions comprises: 
determining an adjacent point between adjacent administrative regions based on historical navigation trajectory data and map data of the adjacent administrative regions; (see at least [0096], wherein boundary nodes are determined for each administrative region, and [0048] and figures 6-7, wherein boundary nodes for a region are adjacent points between adjacent administrative regions. Additionally, see at least [0046], wherein the boundary nodes, or adjacent points, for each adjacent administrative region is partially determined by cost values from cost tables, and see at least [0086], wherein the cost tables used to select adjacent points is pre-computed (which means inherently, historical data is used) using a cost model based on administrative data including vehicle locations and vehicle destinations.)
and generating, for each of the adjacent administrative regions, a request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point. (see at least [0097]-[0098], wherein a local route search within each administrative region is performed, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
Motoyama remains silent on:
performed by a cross-region-navigation server (Although Motoyama does teach the method being performed by a cross-region-navigation device, see at least figure 19)
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers;
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)
Song teaches:
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers; (see at least [0297]-[0298] wherein a request for local navigation is sent to a first roadside navigation apparatus and it performs a local route search, and see at least [0304]-[0307] wherein a separate request for local navigation is sent to a second roadside navigation apparatus and it performs its own local route search. Additionally, see at least [0073] wherein each roadside navigation unit has its own coverage area, or administrative region, within which it provides local path planning)
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus processes requests for local navigation and determines local navigation paths and [0456], wherein functions of apparatuses can be implemented as servers)
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside navigation apparatus and [0456], wherein functions of apparatuses can be implemented as servers)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Motoyama with Song’s technique of using a cross-region navigation server and at least two local-navigation servers to process local path requests for each administrative region. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).
Regarding Claim 2, Motoyama and Song in combination disclose all of the limitations of Claim 1 as discussed above, and Motoyama remains silent on:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. 
Song teaches:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. (see at least [0011], wherein the request for local navigation carries information about the request for global navigation, and see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications made have an established mapping relationship)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 3, Motoyama and Song in combination disclose all of the limitations of Claim 2 as discussed above, and Motoyama remains silent on:
wherein the establishing the mapping relationship comprises: setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation
Song teaches:
wherein the establishing the mapping relationship comprises: setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation (see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications have the same identification, which is the identification information of the vehicle requesting navigation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 4, Motoyama and Song in combination disclose all of the limitations of Claim 1 as discussed above, and Motoyama additionally teaches:
wherein the generating the request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point comprises: determining a local start point and a local end point of the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point; (see at least [0097]-[0098], wherein a local route search within each administrative region is performed from the region’s local start point and end point, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
and generating the request for the local navigation for the administrative region based on the local start point and the local end point of the administrative region. (see at least [0080] and [0100] and figures 6-7 and 9-11, wherein the route search within an administrative region is performed between the starting and ending boundary node, or local start point and local end point, of each administrative region)

Regarding Claim 5, Motoyama and Song in combination disclose all of the limitations of Claim 2 as discussed above, and Motoyama additionally teaches:
wherein the determining the target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers comprises: determining features of candidate global navigation routes, according to the mapping relationship between the at least two request for the global navigation and the requests for the local navigation, (see at least [0106], wherein candidate total routes, or candidate global navigation routes are determined, and see at least [0107], wherein the costs of the candidate global navigation routes are determined based on which administrative regions comprise the candidate global navigation route, or the mapping relationship between the request for global navigation and the requests for local navigation, and see at least [0089]-[0090] and [0099] and figures 13, wherein the costs of a link are features of the link)
and based on the candidate local navigation routes fed back by the at least two local navigation servers; (see at least [0107], wherein the candidate local navigation routes are used to calculate the total candidate global navigation route cost, by using the total cost of the links within a local administrative region and adding the cost across the region)
and determining the target global navigation route for the user according to the features of the candidate global navigation routes. (see at least [0108], wherein the target global navigation route is determined by selecting the candidate global navigation route with the lowest overall cost, or the best features determined)

Regarding Claim 7, Motoyama teaches:
An apparatus for planning a navigation route, the apparatus comprising: (see at least figure 19)
at least one processor; (see at least [0112] and figure 19, CPU 239)
and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: (see at least [0112] and figure 19, ROM 240)
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows how travel from the user start point to the user end point passes through at least two administrative regions c2 and c3)
splitting the acquired request for global navigation to generate at least two requests for local navigation for the at least two administrative regions; (see at least [0061]-[0063], [0097]-[0098], figure 16, steps 172-173, and Response to Arguments above, wherein separate route searches are conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
wherein splitting the request for the global navigation to generate the at least two requests for the local navigation for the at least two administrative regions comprises: 
determining an adjacent point between adjacent administrative regions based on historical navigation trajectory data and map data of the adjacent administrative regions; (see at least [0096], wherein boundary nodes are determined for each administrative region, and [0048] and figures 6-7, wherein boundary nodes for a region are adjacent points between adjacent administrative regions. Additionally, see at least [0046], wherein the boundary nodes, or adjacent points, for each adjacent administrative region is partially determined by cost values from cost tables, and see at least [0086], wherein the cost tables used to select adjacent points is pre-computed (which means inherently, historical data is used) using a cost model based on administrative data including vehicle locations and vehicle destinations.)
and generating, for each of the adjacent administrative regions, a request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point. (see at least [0097]-[0098], wherein a local route search within each administrative region is performed, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
Motoyama remains silent on:
performed by a cross-region-navigation server (Although Motoyama does teach the method being performed by a cross-region-navigation device, see at least figure 19)
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers;
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)
Song teaches:
performed by a cross-region-navigation server (see at least [0274] and figures 7A-7B and 11, global navigation apparatus, and [0456], wherein functions of apparatuses can be implemented by servers)
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers; (see at least [0297]-[0298] wherein a request for local navigation is sent to a first roadside navigation apparatus and it performs a local route search, and see at least [0304]-[0307] wherein a separate request for local navigation is sent to a second roadside navigation apparatus and it performs its own local route search. Additionally, see at least [0073] wherein each roadside navigation unit has its own coverage area, or administrative region, within which it provides local path planning)
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus processes requests for local navigation and determines local navigation paths and [0456], wherein functions of apparatuses can be implemented as servers)
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside navigation apparatus and [0456], wherein functions of apparatuses can be implemented as servers)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Motoyama with Song’s technique of using a cross-region navigation server and at least two local-navigation servers to process local path requests for each administrative region. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 8, Motoyama and Song in combination disclose all of the limitations of Claim 7 as discussed above, and Motoyama remains silent on:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. 
Song teaches:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. (see at least [0011], wherein the request for local navigation carries information about the request for global navigation, and see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications made have an established mapping relationship)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 9, Motoyama and Song in combination disclose all of the limitations of Claim 8 as discussed above, and Motoyama additionally teaches:
wherein the establishing the mapping relationship comprises: setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation (see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications have the same identification, which is the identification information of the vehicle requesting navigation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 10, Motoyama and Song in combination disclose all of the limitations of Claim 7 as discussed above, and Motoyama additionally teaches:
wherein the generating the request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point comprises: determining a local start point and a local end point of the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point; (see at least [0097]-[0098], wherein a local route search within each administrative region is performed from the region’s local start point and end point, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
and generating the request for the local navigation for the administrative region based on the local start point and the local end point of the administrative region. (see at least [0080] and [0100] and figures 6-7 and 9-11, wherein the route search within an administrative region is performed between the starting and ending boundary node, or local start point and local end point, of each administrative region)

Regarding Claim 11, Motoyama and Song in combination disclose all of the limitations of Claim 8 as discussed above, and Motoyama additionally teaches:
wherein the determining the target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers comprises: determining features of candidate global navigation routes, according to the mapping relationship between the at least two request for the global navigation and the requests for the local navigation, (see at least [0106], wherein candidate total routes, or candidate global navigation routes are determined, and see at least [0107], wherein the costs of the candidate global navigation routes are determined based on which administrative regions comprise the candidate global navigation route, or the mapping relationship between the request for global navigation and the requests for local navigation, and see at least [0089]-[0090] and [0099] and figures 13, wherein the costs of a link are features of the link)
and based on the candidate local navigation routes fed back by the at least two local navigation servers; (see at least [0107], wherein the candidate local navigation routes are used to calculate the total candidate global navigation route cost, by using the total cost of the links within a local administrative region and adding the cost across the region)
and determining the target global navigation route for the user according to the features of the candidate global navigation routes. (see at least [0108], wherein the target global navigation route is determined by selecting the candidate global navigation route with the lowest overall cost, or the best features determined)

Regarding Claim 13, Motoyama teaches:
A non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions, when executed by a processor, cause the processor to perform operations, the operations comprising: (see at least [0110]-[0111])
acquiring a request for global navigation, wherein the request for the global navigation includes a user start point and a user end point, (see at least [0097] and figure 16, step 172, wherein the user inputs sends a request for global navigation containing the user’s destination, or end point, and the user’s start point)
and travel from the user start point to the user end point is required to pass through at least two administrative regions; (see at least [0028] and figure 7, which shows how travel from the user start point to the user end point passes through at least two administrative regions c2 and c3)
splitting the acquired request for global navigation to generate at least two requests for local navigation for the at least two administrative regions; (see at least [0061]-[0063], [0097]-[0098], figure 16, steps 172-173, and Response to Arguments above, wherein separate route searches are conducted for the starting administrative region, the ending administrative region, and the regions between from the boundaries of each administrative region)
wherein splitting the request for the global navigation to generate the at least two requests for the local navigation for the at least two administrative regions comprises: 
determining an adjacent point between adjacent administrative regions based on historical navigation trajectory data and map data of the adjacent administrative regions; (see at least [0096], wherein boundary nodes are determined for each administrative region, and [0048] and figures 6-7, wherein boundary nodes for a region are adjacent points between adjacent administrative regions. Additionally, see at least [0046], wherein the boundary nodes, or adjacent points, for each adjacent administrative region is partially determined by cost values from cost tables, and see at least [0086], wherein the cost tables used to select adjacent points is pre-computed (which means inherently, historical data is used) using a cost model based on administrative data including vehicle locations and vehicle destinations.)
and generating, for each of the adjacent administrative regions, a request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point. (see at least [0097]-[0098], wherein a local route search within each administrative region is performed, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
Motoyama remains silent on:
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers;
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, 
wherein each of the local navigation servers is associated with at least one of the administrative regions; 
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (Although Motoyama does teach determining a target global navigation route based on candidate local navigation routes, see at least [0100] and figures 16, steps 176-177m wherein the candidate local navigation routes are combined to form candidate global navigation routes, and a target global navigation route is selected)
Song teaches:
and sending the at least two requests for the local navigation for the at least two administrative regions to at least two local-navigation servers; (see at least [0297]-[0298] wherein a request for local navigation is sent to a first roadside navigation apparatus and it performs a local route search, and see at least [0304]-[0307] wherein a separate request for local navigation is sent to a second roadside navigation apparatus and it performs its own local route search. Additionally, see at least [0073] wherein each roadside navigation unit has its own coverage area, or administrative region, within which it provides local path planning)
controlling the at least two local-navigation servers to respectively process associated requests for the local navigation to obtain candidate local navigation routes, (see at least [0298] and [0305], wherein the first roadside navigation apparatus and second roadside navigation apparatus processes requests for local navigation and determines local navigation paths and [0456], wherein functions of apparatuses can be implemented as servers)
wherein each of the local navigation servers is associated with at least one of the administrative regions; (see at least [0088], wherein each roadside navigation apparatus is associated with a coverage area, or administrative region, within the global navigation route and [0456], wherein functions of apparatuses can be implemented as servers)
and determining a target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers, (see at least [0303]-[0304] and [0307], wherein the vehicle takes a global path from local paths fed back by the first roadside navigation apparatus and the second roadside navigation apparatus and [0456], wherein functions of apparatuses can be implemented as servers)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the instructions of Motoyama with Song’s technique of using at least two local-navigation servers to process local path requests for each administrative region. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 14, Motoyama and Song in combination disclose all of the limitations of Claim 13 as discussed above, and Motoyama remains silent on:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. 
Song teaches:
wherein the splitting request for the global navigation to generate the at least two requests for local navigation regions comprises: establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. (see at least [0011], wherein the request for local navigation carries information about the request for global navigation, and see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications made have an established mapping relationship)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of establishing a mapping relationship between the request for the global navigation and the at least two requests for local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 15, Motoyama and Song in combination disclose all of the limitations of Claim 14 as discussed above, and Motoyama additionally teaches:
wherein the establishing the mapping relationship comprises: setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation (see at least [0079]-[0081] and Tables 1-3, wherein each communication between the local navigation servers, the global navigation servers, and the navigation service requestor is associated with the requestor’s vehicle identification information. Therefore, all of the requests and communications have the same identification, which is the identification information of the vehicle requesting navigation)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama with Song’s technique of setting same request identification for the request for the global navigation and each of the at least two requests for the local navigation. It would have been obvious to modify because doing so allows for lane-level path planning and navigation throughout an entire vehicle’s journey without increasing computing burden on a global navigation apparatus, as recognized by song (see at least [0449]-[0451]).

Regarding Claim 16, Motoyama and Song in combination disclose all of the limitations of Claim 13 as discussed above, and Motoyama additionally teaches:
wherein the generating the request for the local navigation for the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point comprises: determining a local start point and a local end point of the administrative region based on at least one of the user start point, the adjacent point between the adjacent administrative regions, or the user end point; (see at least [0097]-[0098], wherein a local route search within each administrative region is performed from the region’s local start point and end point, between the user start point and an adjacent point for the starting administrative region, between the user end point and an adjacent point for the destination administrative region, and between adjacent points for the rest of the administrative regions)
and generating the request for the local navigation for the administrative region based on the local start point and the local end point of the administrative region. (see at least [0080] and [0100] and figures 6-7 and 9-11, wherein the route search within an administrative region is performed between the starting and ending boundary node, or local start point and local end point, of each administrative region)

Regarding Claim 17, Motoyama and Song in combination disclose all of the limitations of Claim 14 as discussed above, and Motoyama additionally teaches:
wherein the determining the target global navigation route based on the candidate local navigation routes fed back by the at least two local-navigation servers comprises: determining features of candidate global navigation routes, according to the mapping relationship between the at least two request for the global navigation and the requests for the local navigation, (see at least [0106], wherein candidate total routes, or candidate global navigation routes are determined, and see at least [0107], wherein the costs of the candidate global navigation routes are determined based on which administrative regions comprise the candidate global navigation route, or the mapping relationship between the request for global navigation and the requests for local navigation, and see at least [0089]-[0090] and [0099] and figures 13, wherein the costs of a link are features of the link)
and based on the candidate local navigation routes fed back by the at least two local navigation servers; (see at least [0107], wherein the candidate local navigation routes are used to calculate the total candidate global navigation route cost, by using the total cost of the links within a local administrative region and adding the cost across the region)
and determining the target global navigation route for the user according to the features of the candidate global navigation routes. (see at least [0108], wherein the target global navigation route is determined by selecting the candidate global navigation route with the lowest overall cost, or the best features determined)

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama and Song in combination as applied to claims above, and further in view of US 20190316919 A1, filed 04/11/2018, hereinafter "Keshavamurthy".

Regarding Claim 6, Motoyama and Song in combination disclose all of the limitations of Claims 1 as discussed above, and Motoyama additionally remains silent on:
wherein after the determining the target global navigation route, the method further comprises: generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; 
controlling the at least two local-navigation servers to process associated requests for the local route states; 
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers.
Keshavamurthy teaches: 
generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; controlling the at least two local-navigation servers to process associated requests for the local route states; (see at least [0135], wherein a request 252 indicating the global navigation route is sent to each localized server 107, and request 252 indicates data 260/262 corresponding to the region covered by each local server (see at least figure 1B, regions A-N for localized server 107A-N), and see at least [0133]-[0134], wherein data 260/262 comprise lane-level and path-level state information for each route segment, i.e. which lanes/paths are in a good enough state to travel on)
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers. (see at least [0135] and figures 2D and 2E-2F, wherein the local navigation servers feed back local route states 260/262 to global route planner 202, which then generates region-to-region centralized route state information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama and Song with Keshavamurthy’s technique of requesting local route states and determining global route state information. It would have been obvious to modify because doing so allows for more optimal route computation in the case of emergencies or certain situations affecting road states, like restructured lanes, roadblocks, and construction zones, as recognized by Keshavamurthy (see at least [0156]-[0159]).

Regarding Claim 12, Motoyama and Song in combination disclose all of the limitations of Claims 7 as discussed above, and Motoyama additionally remains silent on:
wherein after the determining the target global navigation route, the operations further comprise: generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; 
controlling the at least two local-navigation servers to process associated requests for the local route states; 
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers.
Keshavamurthy teaches: 
generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; controlling the at least two local-navigation servers to process associated requests for the local route states; (see at least [0135], wherein a request 252 indicating the global navigation route is sent to each localized server 107, and request 252 indicates data 260/262 corresponding to the region covered by each local server (see at least figure 1B, regions A-N for localized server 107A-N), and see at least [0133]-[0134], wherein data 260/262 comprise lane-level and path-level state information for each route segment, i.e. which lanes/paths are in a good enough state to travel on)
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers. (see at least [0135] and figures 2D and 2E-2F, wherein the local navigation servers feed back local route states 260/262 to global route planner 202, which then generates region-to-region centralized route state information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama and Song with Keshavamurthy’s technique of requesting local route states and determining global route state information. It would have been obvious to modify because doing so allows for more optimal route computation in the case of emergencies or certain situations affecting road states, like restructured lanes, roadblocks, and construction zones, as recognized by Keshavamurthy (see at least [0156]-[0159]).

Regarding Claim 18, Motoyama and Song in combination disclose all of the limitations of Claims 13 as discussed above, and Motoyama additionally remains silent on:
wherein after the determining the target global navigation route, the operations further comprise: generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; 
controlling the at least two local-navigation servers to process associated requests for the local route states; 
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers.
Keshavamurthy teaches: 
generating, during user navigation, requests for local route states of the at least two administrative regions based on the target local navigation routes of the at least two administrative regions included in the target global navigation route; controlling the at least two local-navigation servers to process associated requests for the local route states; (see at least [0135], wherein a request 252 indicating the global navigation route is sent to each localized server 107, and request 252 indicates data 260/262 corresponding to the region covered by each local server (see at least figure 1B, regions A-N for localized server 107A-N), and see at least [0133]-[0134], wherein data 260/262 comprise lane-level and path-level state information for each route segment, i.e. which lanes/paths are in a good enough state to travel on)
and determining global route state information of the target global navigation route based on local route state information fed back by the at least two local-navigation servers. (see at least [0135] and figures 2D and 2E-2F, wherein the local navigation servers feed back local route states 260/262 to global route planner 202, which then generates region-to-region centralized route state information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify Motoyama and Song with Keshavamurthy’s technique of requesting local route states and determining global route state information. It would have been obvious to modify because doing so allows for more optimal route computation in the case of emergencies or certain situations affecting road states, like restructured lanes, roadblocks, and construction zones, as recognized by Keshavamurthy (see at least [0156]-[0159]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 109765930 A is directed to a method for dividing an area into subregions to perform local and global path planning.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667